DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Torterella, as cited in the IDS, (USPGpub 2013/0323829) teaches multi-well plate adaptor (referred to as an array 30 in [0075] and illustrated in Figure 3a) for use with a multi-well plate (such as tray 34, see [0078] and Figure 3c) having wells (35), the multi-well plate adapter (30) comprising: 
two or more component parts (which corresponds to rows 32, see [0076]), each component part (32) comprising: 
a top surface (referred to as a base portion 22 in [0065] which matches base plate 31, see [0076] and Fig 3a); and 
hollow conical protrusions (referred to as a biological sample holder 10 in [0065] and illustrated in Figures 2a-2b) extending from the top surface (22), the conical protrusions (10) having a shape (e.g. conical) that matches a corresponding well (35) of the multi-well plate (34) to allow the conical protrusions (10) to be inserted within the corresponding well (35) of the multi-well plate (34) (see [0078], which recites “[t]he dimensions of the base plate 31 and the positions of the biological sample holders 10 on the base plate 31 are chosen to correspond with 
Torterella does not teach a multi-well plate adaptor including a hollow conical protrusion including an angled tip including one or more ridges on the outer surface of the angled tip of the hollow conical protrusion. 
However, in the analogous art of providing devices for isolating a retentate such as DNA, Bowers (USPN 6,269,957) teaches a heat transfer tool (which corresponds to a hollow conical protrusion 10 of Torterella) having an elongated shaft portion 251 and a tip portion 252, the tip portion 252 having a conical inner taper, and a thick wall with outer surface protuberances (ridges) (see Figure 13B). 
However, the combination of Tortella and Bowers neither teaches nor suggests that each hollow conical protrusion comprises an angled tip at an end of the corresponding conical protrusion that is distal from the top surface, the angled tip comprising one or more holes, an outer surface, and one or more ridges on the outer surface of the angled tip (as required by independent claim 1).

The features of the claimed invention are aimed at allowing for the aspiration of solution, for example containing DBS or FFPE, from a sample well while preventing blockage of a pipette tip and thereby maintaining accurate pipetting volumes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797